          Case 2:19-cv-01919-JAM-CKD Document 5 Filed 09/24/19 Page 1 of 3
                                                                       PRO HAC VICE APPLICATION,
                                                                     ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                            TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                              PROPOSED ORDER


  JA’KEENIA AKHEMIEN and WINTERS
  AKHEMIEN,

                                   Plaintiff(s),     Case No. 2:19-cv-01919-JAM-CKD

  v.

  I.Q. DATA INTERNATIONAL, INC.,
                         Defendant(s).


          I, Taxiarchis Hatzidimitriadis, attorney for Ja’Keenia Akhemien and Winters Akhemien,

 hereby petition for admission to practice Pro Hac Vice under the provision of Local Rule

 180(b)(2). I understand and consent to ECF Registration and Electronic Service as detailed

 below and I have submitted payment in the amount of $225.00 to the Clerk, U.S. District Court.

 In support of this petition, I state under penalty of perjury that:

          My business address is:

 Firm Name:              Sulaiman Law Group, Ltd.

 Address:                2500 South Highland Avenue, Suite 200

 City:                   Lombard

 State:                  IL                        ZIP Code: 60148

 Voice Phone:            (630) 575-8181 x109

 FAX Phone:              (630) 575-8188

 Internet E-mail:        thatz@sulaimanlaw.com

 Additional E-mail:      autodocket@sulaimanlaw.com

 I reside in City:       Chicago                   State: Illinois
          Case 2:19-cv-01919-JAM-CKD Document 5 Filed 09/24/19 Page 2 of 3
          I was admitted to practice in the State of Illinois (court) on 5/07/2015 (date).

I am presently in good standing and eligible to practice in said court. A certificate of good

standing from the court in my state of primary practice is attached to this application. I am not

currently suspended or disbarred in any other court.

          I have concurrently or within the year preceding this application made

a pro hac vice application to this court. (If you have made a pro hac vice application to this

court within the last year, list the name and case number of each matter in which an

application was made, the date of application and whether granted or denied.)

Webb et. al. v. Rudolph Incorporated – Case No. 2:19-cv-01412-KJM-KJN,_______________

Application date: 7/27/2019, Application Granted; Webster v. Flagship Credit Acceptance, et.

al. – Case No. 2:19-cv-01438-KJM-KJN, Application date: 8/12/2019, Application Granted____

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court's ECF

system:

Name:            Nicholas M. Wajda

Firm Name:       Wajda Law Group, APC

Address:         6167 Bristol Parkway, Suite 200

City:            Culver City

State:           California               ZIP Code: 90230

Voice Phone: (310) 997-0471

FAX Phone:       (866) 286-8433

E-mail:           nick@wajdalawgroup.com


Dated: 9/24/2019                         Petitioner: /s/ Taxiarchis Hatzidimitriadis
      Case 2:19-cv-01919-JAM-CKD Document 5 Filed 09/24/19 Page 3 of 3
                                  ORDER

      IT IS SO ORDERED.


Dated: September 24, 2019                      /s/ John A. Mendez___________
                                              JUDGE, U.S. DISTRICT COURT
